DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it recites the limitation “wherein the sheet mask main body is the electrically-conductive layer of the battery part”.
However, Claim 1, from which Claim 3 depends on, recites “a sheet mask main body and a battery part arranged on the sheet mask main body” and therefore it is unclear how the sheet mask main body can be apart of the battery part when the battery part must be arranged on the sheet mask main body.
In other words, the double-labeling of the sheet mask main body makes it unclear if the sheet mask main body is apart of the battery part or an entity separate from the battery part.
For purpose of examination, the Examiner will interpret the claim to mean wherein the sheet mask main body functions as an electrically-conductive layer for the battery part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US PGPub 2018/0332951, which has foreign priority dates of January 5, 2016, June 10, 2016, and January 5, 2017), and further in view of Okugawa et al. (US PGPub 2019/0245180, which has a PCT filing date of October 24, 2016).
Regarding Claims 1 and 3, Jang discloses in Figs. 2-5 a sheet mask which is attached to a face for use ([0007]), comprising: 
a sheet mask main body (120) (Figs. 4-5, [0038]); and 
a battery part (110, 116) arranged on the sheet mask main body (120) and configured to come into contact with the face when the sheet mask is worn (Figs. 4-5, [0038], [0040], [0043]), wherein the battery part (110, 116) includes a positive electrode portion (132), a negative electrode portion (131), and an electrically-conductive layer (116) connecting the positive electrode portion (132) and the negative electrode portion (131) ([0037]). 
Jang further discloses wherein the positive electrode portion (132) includes a positive electrode (132) ([0037]) and the negative electrode portion (131) includes a negative electrode and (131) ([0037]).
Specifically, Jang discloses wherein the type of battery part is not particularly limited, and for example may be a lithium ion secondary battery ([0036]).
However, Jang does not disclose wherein the positive electrode portion includes a positive electrode portion separator and the negative electrode portion includes a negative electrode portion separator, and further wherein the positive electrode portion separator is arranged out of contact with the negative electrode and the negative electrode portion separator is arranged out of contact with the positive electrode.
Okugawa teaches a separator (130) capable of producing a lithium ion secondary battery (100) with high safety and reliability at a good yield ([0005], [0019]).
Specifically, Okugawa teaches in Figs. 1A-1B wherein the separator (130) is disposed between a positive electrode (110) and a negative electrode (120) in order to separate the positive and negative electrodes (110, 120) while transporting an electrolyte solution in the secondary battery (100) ([0005], [0019]).
Okugawa further teaches wherein the separator (130) may comprise a first layer (132) and a second layer (134) ([0019]).
	It would have been obvious to one of ordinary skill in the art to utilize a separator in the battery part of Jang, such that the separator has a first layer and a second layer, as taught by Okugawa, in order to separate the positive and negative electrodes while transporting an electrolyte solution in the battery part, thereby producing a battery part with high safety and reliability at a good yield.
	Thus, modified Jang discloses wherein the positive electrode portion (132 of Jang) includes a positive electrode portion separator ([0019], e.g. 132 of Okugawa) and the negative electrode portion (131 of Jang) includes a negative electrode portion separator ([0019], e.g. 134 of Okugawa), and further wherein the positive electrode portion separator ([0019], e.g. 132 of Okugawa) is arranged out of contact with the negative electrode (131 of Jang) and the negative electrode portion separator ([0019], e.g. 134 of Okugawa) is arranged out of contact with the positive electrode (132 of Jang) ([0019] of Jang, wherein the negative electrode portion separator e.g. 134 is disposed between the positive electrode portion separator e.g. 132 and the negative electrode and the positive electrode portion separator e.g. 132 is disposed between negative electrode portion separator e.g. 132 and the positive electrode).
	Modified Jang further discloses wherein the sheet mask main body (120 of Jang) is electrically connected with the electrically-conductive layer (116 of Jang) of the battery part (110, 116 of Jang) and therefore modified Jang discloses wherein the sheet mask main body (120 of Jang) functions as an electrically-conductive layer for the battery part (110, 116) ([0038] of Jang).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Jang et al. (US PGPub 2018/0332951, which has foreign priority dates of January 5, 2016, June 10, 2016, and January 5, 2017) in view of Okugawa et al. (US PGPub 2019/0245180, which has a PCT filing date of October 24, 2016), as applied to Claim 1 above, and further in view of Inoi (JP 2000-331666A, see also the EPO machine generated English translation provided with the Office Action dated April 19, 2022), Mohammadi et al. (US PGPub 2016/0089534, cited on the IDS dated January 7, 2022), and Godden (US PGPub 2013/0143145)
Regarding Claim 2, modified Jang discloses all of the limitations as set forth above. Modified Jang further discloses wherein the sheet mask is utilized to deliver an active ingredient to a specific part of the face ([0011], [0041], [0044] of Jang).
While modified Jang discloses the battery part (110, 116 of Jang) comprises a positive electrode (132 of Jang), a positive electrode portion separator ([0019], e.g. 132 of Okugawa), a negative electrode (131 of Jang), and a negative electrode portion separator ([0019], e.g. 134 of Okugawa), modified Jang remains silent regarding the electrolyte utilized in the battery part.
Consequently, modified Jang does not disclose wherein for use of the sheet mask, the positive electrode portion separator and the negative electrode portion separator are impregnated with an active ingredient that serves the role of an electrolyte to start a battery reaction.
Inoi teaches a battery including a positive electrode and a negative electrode ([0002]).
Specifically, Inoi teaches wherein the battery further includes a separator for preventing the positive electrode and negative electrode from coming into direct contact with each other, thereby ensuring safety ([0002], [0023]), wherein the separator is impregnated with an electrolyte in order to start a battery reaction ([0024], [0035], wherein upon injection of the electrolyte, production of the battery begins).
It would have been obvious to one of ordinary skill in the art to impregnate the positive electrode portion separator and the negative portion electrode separator of modified Jang with an electrolyte, as taught by Inoi, in order to start a battery reaction.
Mohammadi teaches in Fig. 1 a sheet mask (1) which is attached to a face for use ([0025]), comprising a sheet mask main body (2) ([0025]) and a battery part (14) arranged on the sheet mask (10) and configured to come into contact with the face when the sheet mask (10) is worn ([0025]-[0027]), [0050], wherein the micro-current generator 14 performs a chemical redox reaction and therefore is a battery part).
Mohammadi further teaches wherein the sheet mask (1) comprises a an active ingredient, such as ascorbic acid, as a skin benefit agent in order to treat a skin condition ([0005]-[0006], [0073]).
Godden teaches a battery which may be used topically on humans, such as in a facial mask ([0024], [0042]). 
Specifically, Godden teaches wherein an active ingredient may be utilized as the electrolyte, such as ascorbic acid ([0056]).
It would have been obvious to one of ordinary skill in the art to utilize an active ingredient, such as ascorbic acid, as taught by Mohammadi, as the electrolyte in the battery part of modified Jang, as taught by Godden, such that for use of the sheet mask, the separator is impregnated with an active ingredient that serves the role of an electrolyte to start a battery reaction while delivering an active ingredient to a specific part of the face, as desired by modified Jang, wherein the skilled artisan would have reasonable expectation that such would successfully function as an electrolyte.
Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US PGPub 2018/0332951, which has foreign priority dates of January 5, 2016, June 10, 2016, and January 5, 2017) in view of Okugawa et al. (US PGPub 2019/0245180, which has a PCT filing date of October 24, 2016), as applied to Claim 1 above, and further in view of Nakagawa et al. (US PGPub 2017/0141428) and Hwang (US PGPub 2009/0309072).
Regarding Claims 4-5, modified Jang discloses all of the limitations as set forth above. Modified Jang further discloses wherein the battery part (110, 116 of Jang) may be a lithium secondary battery ([0036] of Jang) and therefore modified Jang suggests wherein the negative electrode (131 of Jang) of the battery part (110, 116 of Jang) contains lithium.
However, modified Jang does not disclose wherein a positive electrode of the battery part contains carbonized cellulose having a three-dimensional network structure.
Nakagawa a lithium-ion secondary battery ([0002]), wherein such achieves an increased capacity with a reduced sized compared to other types of batteries ([0006]).
Specifically, Nakagawa teaches wherein a positive electrode of the battery preferably contains lithium iron phosphate (LiFePO4) because of its safety, stability, high capacity density, and high potential ([0082]).
Nakagawa further teaches wherein a negative electrode of the battery contains at least one of magnesium, zinc, aluminum, iron, and lithium ([0103]-[0108]).
It would have been obvious to one of ordinary skill in the art to utilize a secondary lithium-iron battery as the battery part of modified Jang, wherein a positive electrode of the battery part contains lithium iron phosphate and a negative electrode of the battery part contains at least one of magnesium, zinc, aluminum, iron, and lithium, as taught by Nakagawa, in order to achieve an increased capacity, wherein the positive electrode is advantageous for its safety, stability, high capacity density, and high potential.
Furthermore, Hwang teaches a lithium battery comprising a positive electrode that contains lithium iron phosphate (LiFePO4) ([0012]).
Specifically, Hwang teaches wherein the positive electrode contains carbonized bacterial cellulose in addition to the lithium iron phosphate (LiFePO4) in order to enhance the electrical conductivity ([0061]-[0062]), wherein carbonized bacterial cellulose necessarily and inherently has a three-dimensional network structure, as evidenced by [0021] of the instant specification.
It would have been obvious to one of ordinary skill in the art to further utilize carbonized bacterial cellulose in the positive electrode of modified Jang, as taught by Hwang, wherein such as a three-dimensional network structure, in order to enhance the electrical conductivity of the positive electrode.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable Jang et al. (US PGPub 2018/0332951, which has foreign priority dates of January 5, 2016, June 10, 2016, and January 5, 2017) in view of Okugawa et al. (US PGPub 2019/0245180, which has a PCT filing date of October 24, 2016), as applied to Claim 1 above, and further in view Mohammadi et al. (US PGPub 2016/0089534, cited on the IDS dated January 7, 2022).
Regarding Claim 6, modified Jang discloses all of the limitations as set forth above. Modified Jang further discloses wherein the battery part (110, 116 of Jang) is arranged such that an electric current flows in order to deliver an active ingredient to a specific part of the face ([0011], [0041], [0044] of Jang).
	However, modified Jang does not explicitly disclose wherein the battery part is arranged such that an electric current flows along a mimic muscle or a flow of lymph in the face.
Mohammadi teaches in Fig. 1 a sheet mask (1) which is attached to a face for use ([0025]), comprising a sheet mask main body (2) ([0025]) and a battery part (14) arranged on the sheet mask (10) and configured to come into contact with the face when the sheet mask (10) is worn ([0025]-[0027]), [0050], wherein the micro-current generator 14 performs a chemical redox reaction and therefore is a battery part).
Specifically, Mohammadi teaches wherein the battery part (14) is arranged such that an electric current flows along a predetermined treatment area (4, 6, 7, 8, 10, 12) in order to facilitate delivery of a skin benefit agent (32, 34, 46, 38, 40), such as an anti-wrinkle, skin-tightening agent and/or anti-aging agent ([0026], [0031], see predetermined treatment area of the eyes 4, 8 and mouth 10, 12 as an example).
The Examiner notes that the instant specification discloses wherein the battery pack is arranged such that an electric current flows along mimic muscles, which move the eyes, mouth, nose and the like, that weaken due to aging ([0011]-[0012]). The weakened mimic muscles are known to lead to loss of balance in firmness of the face and the like and cause wrinkles and sagging ([0012]).
It would have been obvious to one of ordinary skill in the art to arrange the battery part of modified Jang such that an electric current flows along a mimic muscle, as taught by Mohammadi, in order to facilitate delivery of a skin benefit agent, such as an anti-wrinkle, skin-tightening agent and/or anti-aging agent, thereby delivering an active ingredient to a specific part of the face, as desired by Jang. 
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Planard-Luong (US PGPub 2019/0046786, which has a foreign priority date of March 4, 2016), and further in view of Mohammadi et al. (US PGPub 2016/0089534, cited on the IDS dated January 7, 2022), with evidence provided by Kaseda et al. (US PGPub 2016/0013471).
Regarding Claims 7-8, Planard-Luong discloses in Figs. 3-5 a sheet mask which is configured to be attached to a face for use ([0106]-[0107], [0022]), comprising:
a sheet mask main body (50, carrier) ([0098], [0131]); and
a battery part (1, 11) arranged on the sheet mask main body (50) and configured to come into contact with the face when the sheet mask is worn ([0023], [0069], [0111]), wherein the battery part (1, 11) includes a positive electrode portion (102, 116, 3) ([0117]-[0118], [0124]), a negative electrode portion (106, 113, 2) ([0114]-[0115], [0127]), and a separator (4, 50) connecting the positive electrode portion (102, 116, 3) and the negative electrode portion (106, 113, 2) (Fig. 3, [0098], [0122], [0131]), wherein the positive electrode portion (102, 116, 3) includes a positive electrode (3) and a positive electrode portion electrically-conductive layer (102, 116) (Fig. 3, [0117]-[0118], [0124]), and the negative electrode portion (106, 113, 2) includes a negative electrode (2) and a negative electrode portion electrically-conductive layer (106, 113) (Fig. 3, [0114]-[0115], [0127]), and wherein the positive electrode portion electrically-conductive layer (102, 116) is arranged out of contact with the negative electrode (2) (Fig. 3, wherein the positive pole 102 is not in directed contact with the negative electrode 2 and therefore is arranged out of contact with the negative electrode 2) and the negative electrode portion electrically-conductive layer (106, 113) is arranged out of contact with the positive electrode (3) (Fig. 3, wherein the negative pole 106 is not in directed contact with the positive electrode 3 and therefore is arranged out of contact with the positive electrode 3).
Specifically, Planard-Luong discloses wherein the sheet mask main body (50) may be a woven or nonwoven body ([0098]).
However, Planard-Luong does not explicitly disclose wherein the sheet mask main body is the separator of the battery pack.
Mohammadi teaches in Fig. 1 a sheet mask (1) which is attached to a face for use ([0025]), comprising a sheet mask main body (2) ([0025]) and a battery part (14) arranged on the sheet mask (10) and configured to come into contact with the face when the sheet mask (10) is worn ([0025]-[0027]), [0050], wherein the micro-current generator 14 performs a chemical redox reaction and therefore is a battery part).
Specifically, Mohammadi teaches wherein the material of the sheet mask main body (2) is preferably a non-woven fabric, such as cotton or rayon, from the viewpoints of cost, productivity, and aesthetic feel ([0078]).
Kaseda teaches wherein cotton or rayon are conventionally known as non-woven fabrics suitable for use as a separator in a battery (Title, [0090]).
It would have been obvious to one of ordinary skill in the art to utilize cotton or rayon as the material of the sheet mask main body of Planard-Luong, as taught by Mohammadi, wherein such is a separator, as evidenced by Kaseda, wherein the skilled artisan would have reasonable expectation that such would successfully function as the sheet mask main body desired by Planard-Luong while being preferable from the viewpoints of cost, productivity, and aesthetic feel.
Thus, modified Planard-Luong discloses wherein the sheet mask main body (50 of Planard-Luong) is the separator of the battery part (1, 11 of Planard-Luong) ([0078] of Mohammadi, [0090] of Kaseda).
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 16, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 22, 2022